Citation Nr: 1526566	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from December 16, 2011.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted service connection for PTSD and assigned a 50 percent disability rating, effective December 16, 2011.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From December 16, 2011, the Veteran's PTSD had likely caused symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

From December 16, 2011, the criteria for a higher initial evaluation for service-connected PTSD, evaluated as 50 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted by the Board in an August 2012 decision and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA examination reports, private medical opinions, Social Security Administration inquiry, and lay statements from the Veteran and his representative.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

The Veteran has been afforded a VA examination in connection with his claim of service connection and appeal of the disability ratings assigned.  The VA examiner indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints associated with his service-connected disability.  Upon review of the examination report, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service connected PTSD throughout the appeal period.  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Posttraumatic Stress Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 50 percent disabling from December 16, 2011.  He asserts that a higher rating is warranted.

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411-9440 (2014).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A review of the evidence relevant to the determination of the appropriate rating for the Veterans psychiatric disability shows that in February 2012, a letter was submitted to VA by a private psychologist, K.U., Ph.D.  In that letter, the psychologist stated that she had interviewed the Veteran in December 2011 and diagnosed PTSD.  She stated that after returning from service in the Republic of Vietnam, the Veteran was unable to fall asleep, an issue which continued to the present.  Specifically, he wakes up repeatedly throughout the night and has difficulty falling asleep.  She noted that the Veteran reported being unable to be near large groups of people and that he constantly reassessed his surroundings.  Loud sounds startled him.  Friends and family members reported that the Veteran experienced issues maintaining his temper.  The psychologist assessed that his anxiety makes it difficult for him to control his anger and effectively cope with the stresses associated with daily functioning.  She assigned the Veteran a GAF score of 45, indicating serious symptoms.  

In July 2012, the Veteran was afforded a VA examination in connection with his service connection claim for PTSD.  At that time, the VA examiner found symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  He was found to be capable of managing his financial affairs.  He did not appear to pose a danger to himself or to others.  The Veteran reported being married and having a close relationship with one daughter.  The Veteran also reported having one job at a tool store his entire life, from which he had retired the prior year, although a reason for his retirement was not given.  He was assigned a GAF score of 60, indicating moderate symptoms.

In September 2012, the Veteran's private psychologist submitted a letter in which she reported he suffered from symptoms such as constant nervousness, anger, flashbacks, and nightmares.  He also had issues falling and staying asleep.  She reported that his nerves often keep him from holding a pen or pencil for writing.  She also reported that his wife was very concerned regarding his mood and ensured that he continued to attend counseling.  She also reported that he had recently had been hospitalized for open heart surgery and suffered from arthritis, high blood pressure, and congestive heart failure.  

In light of the above, the Board finds that the Veteran's PTSD has been appropriately rated as 50 percent disabling for the duration of service connection.  The evidence of record reflects that the Veteran's PTSD has manifested with symptoms that resulted in occupational and social impairment with reduced reliability and productivity.  Particularly, the Board finds that the Veteran has suffered from symptoms such as flattened affect, panic attacks, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.   

While the Board does note that the Veteran's private psychologist assigned a GAF score of 45 in February 2012, indicating serious symptoms, the Board finds that score to be less probative of the severity of his PTSD than the GAF score of 60, assigned by the VA examiner in July 2012.  Particularly, the Veteran has not been shown to have the type of serious symptoms anticipated by such a low GAF score, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Neither has he shown severe social or occupational impairment.  Particularly, while he does not work at the present time, he retired roughly a year before he was examined and had held that position for his entire career.  There is no indication in the record that he was forced to quit his job due to his PTSD, and a SSA inquiry revealed that the Veteran is receiving benefits solely due to age, not due to disability.  Accordingly, the Board finds that the GAF score of 45 assigned in February 2012 is not indicative of the symptoms his private psychologist recorded at that time.  

When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  In this case, the Board finds that the evidence does not support such a finding.  Generally, the record reflects that the Veteran has been able to engage in conversation and treatment and has the ability to form and maintain social and family relationships.  He is married and reports a good relationship with at least one daughter.  He has not been found to have any suicidal ideation or intent.  Further, there is no evidence in the record of the Veteran engaging in obsessional rituals, spatial disorientation, major neglect of personal hygiene, or impaired impulse control.  While he has been noted to have temper issues, he has never engaged in periods of violence or physical altercation.  All in all, while his symptoms have been shown to impact his mood and his ability to work, there is no indication that "most areas," to include family, school, judgment, or thinking, have been affected.  Thus a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported difficulties with mood and affect, the evidence suggests that the Veteran does maintain relationships with family members with good results.  There is no indication that he maintains anything less than generally good personal hygiene.  He is able to maintain conversation, and while he has been noted to have some issues, he has not exhibited credible disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Neither has he been noted to experience suicidal ideation or intent.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including sleep issues, anger outbursts, depression, anxiety, and issues with motivation or mood are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411-9440.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available schedular evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).    


ORDER

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from December 16, 2011, is denied.


REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Here, the Board notes that in his August 2012 notice of disagreement (NOD) and associated claim for TDIU, the Veteran's specifically raised the issue of entitlement to TDIU as a result of his service-connected PTSD.  As such, the Board finds that it has been raised by the record.   

In this case, the Board notes that the Veteran's PTSD is presently only rated as 50 percent disabling for his service-connected PTSD, and he is not service connected for any other disabilities.  As such, he does not meet the schedular criteria for TDIU.  However, extraschedular TDIU may be granted when the schedular criteria under 38 C.F.R. § 4.16(a) are not met, but the Veteran still contends that he is unemployable because of his service-connected disability.  

Past precedent indicates that the Board does not have the authority to consider TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  However, the prohibition against addressing an extraschedular TDIU in the first instance has been implicitly overruled.  See, e.g., Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Wages v. McDonald, No. 13-2694, 2015 WL 293616 (Jan. 23, 2015).  Regardless, if the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board notes that the Veteran has been unemployed since April 2011.  The record does not specifically address the Veteran's educational history.  Further, the Board also notes that the Veteran suffers from a number of other non-service-connected ailments, and required open heart surgery at around the time he retired from his job. 

In July 2012 the Veteran did present for a VA mental health examination in connection with his PTSD claim.  In the resulting report, the Veteran was noted to have occupational and social impairment.  While the report was sufficient to allow the Board to rate the Veteran's service-connected PTSD based on his symptomatology, the report did not provide a detailed opinion as to whether or not the Veteran's service connected PTSD would alone prevent him from following a substantially gainful employment.  

As much as the Board regrets any additional delay in this case, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the above evidence, and the fact that there is not a present medical opinion of record which specifically addresses the Veteran's employability, the Board finds that an additional remand is necessary in order to ascertain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by employment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination to obtain information as to the current severity of his service-connected PTSD, and whether it renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service connected PTSD precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should set forth a rationale for the conclusions reached.  

2. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


